G-bangek, J.
The legal proposition involved in this case is not difficult. The appellant claims title to the lot only because of adverse possession by her mother or grantor. Had her mother never conveyed to Conet, but continued to occupy the lot, there would have been neither color of title nor claim of right on which to base title by adverse possession. Her interest of a life estate would have given no color to title in her behalf. It would have defined her right .as being one of occupancy and use, without title or ownership, and there could be no claim of right, except as pertained to the life estate. She knew that she had nothing, except her life estate, to convey to Conét, nor did her deed purport to convey more. She knew Conet had nothing more to convey to Ball; nor had Ball anything more to convey to her. She could not have been mistaken that she received back nothing more than she gave, and she gave no title whatever. Conceding that to one not possessed of the actual facts the conveyances would have constituted a color of title or claim of right, as a basis for the operation of the statute of limitations, so as to justify a title by adverse possession, no such a rule obtains in favor of one actually knowing that he or she has no title or claim. The adverse possession must be in good faith. Close v. Samm, 27 Iowa, 503. It is true that title by adverse possession *341may be obtained under a claim of title or right that is invalid, but not when the claimant actually knows that he has no title or right to a title. The joint occupancy of the lot forbids the idea of adverse possession.
William Young, while a minor, lived with his mother on the lot when she lived there, and after obtaining his majority he married, built a house on the lot, and has resided there since, and is now in possession of it. The district court found that the possession by Mrs. Young was neither adverse nor exclusive, both of which are essential to the title claimed, as against joint tenants. Flock v. Wyatt, 49 Iowa, 466. The possession of the widow must have been exclusive to justify an inference of an ouster as to joint occupants, and permit the statute of limitations to run. Burns v. Byrne, 45 Iowa, 285.
There is a claim by the appellant that when the widow took possession, under the deed from Ball, it was not by virtue of her dower right, for, as there was no assignment of dower, her right to such possession expired with the period of quarantine, forty days from the death of her husband, and that her- possession by virtue of her deed, even though her grantor possessed no title, made her a trespasser, by reason of which her ‘ ‘possession was from the instant of her entry adverse to the defendants.” The situation would be the same had she not conveyed the lot, but continued to occupy it beyond the period of quarantine. It is said that such an occupancy would have been a trespass; but the trespass in either case would not oust or dispossess her joint tenants, and without that her possession would not be adverse to either. See Whalley v. Small, 29 Iowa, 288. Some reliance is placed upon the case of Hogan v. Kurtz, 94 U. S. 773. It was an action of ejectment, and involved the application of the statute of limitations, because of adverse possession by a widow. There were no children. Her occiipancy, with that of *342her devisee, was for forty-two years. By the law then in force, where there were no decedents or kindred to take the estate, the title passed to the husband or wife, as the case might be. As we understand, the claim of title in that case was upon the state of facts; that is, it was a claim of title based on the absence of the defendants or kindred to take the estate. It will be seen that the two cases are widely different. It is not important to consider the case further. We think the conclusions of the district court are right, and its judgment is AFFIRMED.